                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 19-81279-CIV-SMITH

NIKIE KING,

        Plaintiff,

v.

STEVEN G. CRIPPS, P.A., et al,

      Defendants.
__________________________________/

     ORDER DISMISSING CASE FOR LACK OF SUBJECT MATTER JURISDICTION

        THIS CAUSE is before the Court sua sponte. The Court has reviewed pro se Plaintiff’s

Complaint [DE 1] and the record in this case, and is otherwise fully advised in the premises. For

the reasons stated herein, the Court will dismiss this action for lack of subject matter jurisdiction.

        “[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

sua sponte whenever it may be lacking.” Bochese v. Town of Ponce Inlet, 405 F.3d 964, 975 (11th

Cir. 2005). It should do so “at the earliest possible stage in the proceedings.” Univ. of S. Ala. v.

Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). Once a federal court determines that it is

without subject matter jurisdiction, “the court is powerless to continue.” Bochese, 405 F.3d at

974–75; see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”).

        Plaintiff’s Complaint alleges that the Court has diversity jurisdiction over this case

pursuant to 28 U.S.C. § 1332, which requires that the matter in controversy exceed $75,000 and is

between citizens of different states. However, the Complaint does not demonstrate that either

requirement is met here: all parties are citizens of the state of Florida, and the amount in

                                                    1
controversy is $2,000. (Compl. [DE 1] at 3-4) Because the Complaint does not properly allege that

the Court has diversity jurisdiction over this matter (or any other basis for subject matter

jurisdiction), the Complaint must be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED that the Complaint [DE 1] is

DISMISSED WITHOUT PREJUDICE. All pending motions are hereby DENIED AS MOOT,

all hearings are CANCELLED, and all deadlines are TERMINATED. This case is CLOSED.

       DONE AND ORDERED in Fort Lauderdale, Florida this 5th day of December, 2019.




                                                      RODNEY SMITH
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
